        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 1 of 21



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

JEROME SCOTT                                                  CIVIL ACTION

VERSUS                                                        NO. 19-12736

CROSBY ENERGY SERVICES ET AL.                                 M. J. WILKINSON

                      ORDER AND REASONS ON MOTIONS

      This is an Americans with Disabilities Act (“ADA”) and state law tort action

originally filed pro se in state court. Counsel was subsequently appointed to represent

plaintiff in this court. Record Doc. No. 26. This matter was referred to a United States

Magistrate Judge for all proceedings and entry of judgment in accordance with 28 U.S.C. §

636(c) upon written consent of all parties. Record Doc. No. 25.

      Plaintiff’s original and amended state court petitions asserted claims against

defendants Crosby Energy Services (“Crosby”), Wood Group PSN (“Wood Group”),

Advance Safety Training & Consultants LLC (“Advance”), an unidentified Wood Group

employee (“Nick Doe”) and unidentified insurance companies (“XYZ Insurance

Companies”). Plaintiff’s most recent second amended complaint abandons all claims against

Advance, Nick Doe and XYZ Insurance Companies and asserts ADA and state law vicarious

liability claims against Crosby and Wood Group only. Record Doc. No. 44. Defendants

Crosby and Wood Group filed two separate Rule 12(b)(6) motions to dismiss plaintiff’s

claims against them. Record Doc. Nos. 45–46. Plaintiff filed timely opposition memoranda.

Record Doc. Nos. 47–48. Defendants received leave to file a replies. Record Doc. Nos.

49–54. Having considered the pleadings, the record, the written submissions of counsel and
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 2 of 21



applicable law, and for the following reasons, IT IS ORDERED that defendants’ motions are

DENIED, subject to the amendment order set out below.

I.    PROCEDURAL BACKGROUND

      (A)    EEOC Charge and Original State Court Petition for Damages

      Plaintiff filed a charge of discrimination with the Louisiana Commission on Human

Rights and/or the Equal Employment Opportunity Commission (“EEOC”) on May 17, 2018,

alleging that he suffered disability discrimination under the ADA when employers Crosby

and Wood Group terminated him from his position. Record Doc. No. 1-1 at p. 17. Scott’s

EEOC charge states the following allegations against Crosby and Wood Group:

      I.     I began my employment with the above Respondent in October 2014
             most recently as a Cook. On October 24, 2017 I was informed of my
             discharge after I failed a drug test. The company employs over 100
             persons.

      II.    Around October 5, 2017, I went to work for the company once more
             and per protocol I was asked to take a drug test. October 11, 2017, I
             took the drug test. On October 24, 2017, I called to find out what time
             I was to report to work. I was informed that I failed my drug test and
             that I was terminated. I stated that I do not do drugs and they may have
             gotten my drug test mixed up with someone else. On November 2,
             2017, I revisited the company office with the president of the NAACP
             to request my pink slip, but to no avail. On November 29, 2017, I went
             to my family doctor to have my feet looked at and I completed a drug
             test. This test came back negative. I went back to Respondent’s office
             to inform them of the test results. We talked with a representative who
             stated that I needed to complete some out of pocket drug classes.
             Currently I am having a hard time getting my unemployment. On
             December 4, 2017, I completed another drug test that came back
             negative. I applied with another company for a job and my drug test
             came back negative once more. I went to work on December 28, 2017,
             and I stayed out for 21 days. I returned home on January 18, 2018 and
             I have not been back since.

                                           -2-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 3 of 21



       III.   I believe I have been discriminated against based on my disability in
              violation of the Americans with Disabilities Act as amended.

Id. The EEOC was unable to conclude that Crosby and/or Wood Group violated the ADA

and mailed Scott a right to sue letter on May 30, 2018. Id. at pp. 14–16.

       On August 29, 2018, plaintiff filed a pro se petition for damages in the 32nd Judicial

District Court for the Parish of Terrebonne against Crosby and Wood Group, attaching his

EEOC discrimination charge and right to sue letter as exhibits. Id. at pp. 1 ¶ I, 14–17. Scott’s

petition alleges “problems with his feet,” “swelling of Mr. Scott’s feet” and that “he is

currently under [a physician’s] care for treatment of gout.” Id. at p. 2 ¶¶ VII, XI. Also

attached to Scott’s original petition is an unsigned, handwritten letter presumably authored

by Scott, which states that Scott had the disabling condition of gout in his feet and was taking

a prescribed anti-inflammatory medication at the time of the drug test. Id. at pp. 22–23.

       On October 16 and 26, 2018, Crosby and Wood Group filed peremptory exceptions

of no cause of action and dilatory exceptions of prematurity in the state court lawsuit, based

on Scott’s failure to allege facts to support the allegations in his petition and failure to

exhaust administrative remedies as to his race discrimination claims, which plaintiff has since

abandoned in this matter. Id. at pp. 34–35, 49–50; Record Doc. No. 41 at pp. 7–8. Following

a show cause hearing on December 10, 2018, the state court issued a judgment on January

10, 2019, sustaining the peremptory and dilatory exceptions for reasons stated orally on the

state court record and ordering Scott to amend his petition within 45 days from the date of

the judgment or else face dismissal of his lawsuit with prejudice. Record Doc. No. 1-1 at p.


                                              -3-
          Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 4 of 21



59. The state court’s oral reasons for sustaining the exceptions and permitting plaintiff leave

to amend are not included in the record of this matter.

         (B)    State Court Amended Petition and Removal to this Court

         After receiving multiple extensions of time, plaintiff filed a pro se amended petition

for damages on August 21, 2019. Id. at pp. 72–80. In addition to existing defendants Crosby

and Wood Group, Scott’s amended petition added new defendants Advance (originally mis-

identified as “Specimen Collection Facility”), an unidentified Wood Group employee (“Nick

Doe”) and unidentified insurance companies “that underwrite[] on behalf of Crosby and

Wood Group” (“XYZ Insurance Companies”). Id. at p. 72.

         On October 23, 2019, defendant Crosby removed the state court lawsuit to this court

based on this court’s federal question jurisdiction over plaintiff’s claims under 42 U.S.C. §

1983, which have since been dismissed with prejudice from this matter. Record Doc. Nos.

1; 41 at p. 8. On November 1, 2019, plaintiff filed a motion for appointment of counsel.

Record Doc. No. 16. Plaintiff’s motion was granted and he was appointed counsel from this

court’s Civil Pro Bono Panel following a hearing on December 4, 2019. Record Doc. No. 26.

         This court previously ordered plaintiff to amend his complaint no later than March 31,

2020, to adequately plead any ADA discrimination claims and loss of employment

opportunities and vicarious liability claims under Louisiana law. Record Doc. No. 41 at pp.

11, 15–16. Plaintiff timely filed his amended complaint on March 31, 2020. Record Doc. No.

42–44.

II.      LEGAL STANDARD

                                              -4-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 5 of 21



       As clarified by the Supreme Court, under Rule 12(b)(6),

       “a complaint must contain sufficient factual matter, accepted as true, to ‘state
       a claim to relief that is plausible on its face.’” A claim for relief is plausible on
       its face “when the plaintiff pleads factual content that allows the court to draw
       the reasonable inference that the defendant is liable for the misconduct
       alleged.” A claim for relief is implausible on its face when “the well-pleaded
       facts do not permit the court to infer more than the mere possibility of
       misconduct.”

Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007))).

       “The Supreme Court’s decisions in Iqbal and Twombly . . . did not alter the

long-standing requirement that when evaluating a motion to dismiss under Rule 12(b)(6), a

court must accept[ ] all well-pleaded facts as true and view[ ] those facts in the light most

favorable to the plaintiff.” Id. at 803 n.44 (quotation omitted); accord Murchison Capital

Partners, L.P. v. Nuance Commc’ns, Inc., 625 F. App’x 617, 618 n.1 (5th Cir. 2015) (citing

Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014)).

       “With respect to any well-pleaded allegations ‘a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.’” Jabary v.

City of Allen, 547 F. App’x 600, 604 (5th Cir. 2013) (quoting Iqbal, 556 U.S. at 664).

“Factual allegations must be enough to raise a right to relief above the speculative level, on

the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Maloney Gaming Mgmt., L.L.C. v. St. Tammany Parish, 456 F. App’x 336, 340 (5th Cir.

2011) (quotations omitted) (citing Iqbal, 556 U.S. at 696; Elsensohn v. St. Tammany Parish

                                               -5-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 6 of 21



Sheriff’s Ofc., 530 F.3d 368, 371 (5th Cir. 2008); In re Katrina Canal Breaches Litigation,

495 F.3d 191, 205 n.10 (5th Cir. 2007)).

III.   ANALYSIS

       (A)    Defendants Advance, XYZ Insurance Companies and Nick Doe

       “[A]n amended complaint supersedes and replaces an original complaint, unless the

amendment specifically refers to or adopts the earlier pleading.” McDonald v. Chief of Police

Etc., 2019 WL 3057666, at *2 (5th Cir. July 11, 2019) (citing Eubanks v. Parker Cty.

Comm’rs Court, 1995 WL 10513, at *2 (5th Cir. Jan. 3, 1995)); accord King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994); Boelens v. Redman Homes, Inc., 759 F.2d 504, 508 (5th Cir.

1985). “Once an amended pleading is interposed, the original pleading no longer performs

any function in the case.” Bodenheimer v. Williams, 2015 WL 13840130, at *1 (E.D. La.

July 23, 2015) (quoting Thomas v. Miramar Lakes Homeowners Ass’n, 2014 WL 3897809,

at *4–5 (S.D. Tex. Aug. 6, 2014)).

       Plaintiff’s amended complaint does not refer to or adopt the claims asserted against

Advance, XYZ Insurance Companies or Nick Doe in his state court amended petition, nor

does it assert any new claims against these defendants. Therefore, plaintiff’s claims against

these defendants are deemed abandoned. Accordingly, IT IS ORDERED that defendants

Advance, XYZ Insurance Companies and Nick Doe (the latter two defendants identified on

this court’s docket sheet as “Unidentified Parties”) are hereby DISMISSED WITH

PREJUDICE from this matter.

       (B)    Plaintiff’s Amended Complaint Sufficiently Gives Notice

                                             -6-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 7 of 21



       Defendants Crosby and Wood Group argue in their motion papers that plaintiff’s

second amended complaint impermissibly asserts collective, identical allegations and claims

against them and that the complaint should be dismissed for failure to give adequate notice

of the specific claims asserted against the individual defendants. Record Doc. Nos. 45-1 at

pp. 4–6; 46-1 at p. 3.

       Federal Rule of Civil Procedure 8(a)(2) requires a complaint to “contain a short and

plain statement of the claim showing that the pleader is entitled to relief.” A plaintiff “need

not allege in [his] complaint every fact that [he] might need to prove to prevail on the

merits. . . . This simplified notice pleading standard need only give a defendant fair notice

of what the plaintiff’s claim is and the grounds upon which rests. The liberal discovery rules

and summary judgment motions are then employed to explore the details of the claim.” Goss

v. Hardy Energy Servs., Inc., 2010 WL 427748, at *2 (W.D. La. Feb. 3, 2010) (citing

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002)); accord Lovick v. Ritemoney Ltd.,

378 F.3d 433, 438 (5th Cir. 2004); Vidrine v. St. Landry Parish Fire Prot. Dist., 2012 WL

6608963, at *1 (W.D. La. Dec. 18, 2012).

       In support of its argument against plaintiff’s use of collective pleading, Crosby cites

Cain v. City of New Orleans, 2016 WL 2849478 (E.D. La. May 13, 2016), a Section 1983

and state law tort case in which the plaintiffs’ complaint stated collective allegations against

eighteen defendants – including the City of New Orleans, the Orleans Parish Criminal

District Court, its judges and judicial administrator, and former Orleans Parish Sheriff Marlin

Gusman – for maintaining an unconstitutional scheme of jailing indigent criminal defendants

                                              -7-
         Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 8 of 21



and imposing excessive bail amounts. Id. at *1. The Cain court granted the City of New

Orleans’s Rule 12(b)(6) motion to dismiss plaintiffs’ claims against it, based on plaintiffs’

failure to allege plausible claims for relief against the City under state or federal law and

further noted that plaintiffs’ “lumping all defendants together and asserting identical

allegations as to each, without distinction” prevented the court from determining which

defendants were allegedly responsible for the unconstitutional scheme. Id. at *5–9.

       Crosby also cites Tilson v. DISA, Inc., 2019 WL 208871 (M.D. La. Jan. 15, 2019),

in which the plaintiff’s complaint collectively alleged various claims arising from the

collection, testing, and reporting of a workplace drug test against several defendants –

including plaintiff’s employer, the owner of the petrochemical plant where plaintiff worked,

and the individuals, laboratory and testing companies responsible processing and reviewing

plaintiff’s drug test. Id. at *1. In granting the petrochemical plant owner’s Rule 12(b)(6)

motion to dimiss, the Tilson court “look[ed] only to well-pleaded facts concerning [that

defendant’s] alleged misconduct” and not the collective allegations against all defendants.

Id. at *2.

       Scott’s second amended complaint is much more straightforward than the plaintiffs’

complaints in Cain and Tilson, which involved collective allegations and claims against a

broad array of defendants with distinct roles and identities. At the beginning of Scott’s

second amended complaint, he states that he was “hired by Defendants as their Head Cook

in October of 2014” and identifies Crosby and Wood Group as his employers “[a]t all times

relevant to the allegations contained in this Complaint.” Record Doc. No. 44 at ¶¶ 5–7. The

                                             -8-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 9 of 21



remainder of the amended complaint consistently refers to Crosby and Wood Group

collectively as “defendants.”

       Plaintiff’s motion papers cite the non-binding, but persuasive, Brooks v. Ross, 578

F.3d 574 (7th Cir. 2009), which held that a plaintiff satisfies the Rule 8 standard if “he

specifies that he is directing [his] allegation[s] at all of the defendants” and “put[s] the

defendants on notice of what exactly they might have done to violate [his] rights under the

Constitution, federal law, or state law.” Id. at 582. Plaintiff’s amended complaint clearly

directs all allegations and theories of liability against both Crosby and Wood Group in their

capacities as Scott’s alleged joint employers.

       For the above reasons, I find that plaintiff’s use of collective pleading in his amended

complaint gives adequate notice to Crosby and Wood Group of the claims asserted against

them in their capacities as plaintiffs’ alleged joint employers. If the evidence ultimately

shows that one defendant was not plaintiff’s actual employer, then Crosby and/or Wood

Group may file a motion for summary judgment on that basis. Soriano v. Gulf Coast Lift,

LLC, 2014 WL 949145, at *6 (E.D. La. Mar. 11, 2014).

       (C)    Plaintiff’s ADA Claims Are Timely and Exhausted

       As stated above, plaintiff filed an EEOC charge of discrimination alleging that

employers Crosby and Wood Group terminated him on the basis of disability in violation of

the ADA. Record Doc. No. 1-1 at p. 17. Wood Group argues that plaintiff’s ADA claims in

this matter should be dismissed because (1) Wood Group did not receive notice or

opportunity to respond to plaintiff’s EEOC charge; (2) plaintiff untimely asserts these claims

                                             -9-
       Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 10 of 21



for the first time in the amended complaint; and/or (3) plaintiff fails to specifically allege

exhaustion of administrative remedies in his amended complaint. Record Doc. No. 46-1 at

pp. 6–8.

       (1)    Lack of Notice or Opportunity to Respond to EEOC Charge

       Wood Group argues that plaintiff’s ADA claims against it should be dismissed

because it never received notice or opportunity to respond to plaintiff’s EEOC charge of

discrimination and the EEOC-related documents were “only addressed to Crosby at Crosby’s

location.” Id. at p. 7. In support of this argument, Wood Group cites several cases in which

courts dismissed the plaintiffs’ claims for failure to exhaust administrative remedies against

defendants who were not named in the plaintiffs’ EEOC charges. Canon v. Bd. of Trustees

of State Institutions of Higher Learning of Mississippi, 133 F. Supp. 3d 865, 875 (S.D. Miss.

2015); E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014), as revised (Sept. 18,

2014); Hartz v. Administrators of Tulane Educ. Fund, 275 F. App’x 281, 286 (5th Cir. 2008);

Dunn v. Uniroyal Chem. Co., 192 F. Supp. 2d 557, 561 (M.D. La. 2001); Way v. Mueller

Brass Co., 840 F.2d 303, 307 (5th Cir. 1988). However, the cases cited above are

distinguishable from this one because Scott’s EEOC charge specifically names Wood

Group as one of the two employers who allegedly discriminated against him. Record Doc.

No. 1-1 at p. 17.

       “The scope of a lawsuit on an ADA claim is limited to the scope of the prior EEOC

investigation and what can reasonably be expected to develop from an EEOC Claim.”

E.E.O.C. v. Res. for Human Dev., Inc., 827 F. Supp. 2d 688, 697 (E.D. La. 2011) (citing

                                            -10-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 11 of 21



Randel v. U.S. Dep’t of the Navy, 157 F.3d 392, 395 (5th Cir. 1998). “However, the scope

is not ‘limited to the exact charge brought to the EEOC.’” Id. (quoting Young v. City of

Houston, 906 F.2d 177, 179 (5th Cir. 1990)). “The Fifth Circuit has held that courts should

‘construe employment discrimination charges with the “utmost liberality,”’ given that most

EEOC filings are not prepared by lawyers.” Id. (quoting Price v. Sw. Bell Telephone Co.,

687 F.2d 74, 78 (5th Cir.1982)). “On a Rule 12(b)(6) motion, a district court generally ‘must

limit itself to the contents of the pleadings, including attachments thereto.’” Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014) (quoting Collins

v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

       Scott’s EEOC charge of discrimination adequately references Wood Group as an

employer who allegedly discriminated against him on the basis of disability. Because the

court’s review at the motion to dismiss stage of this lawsuit is limited to the contents of the

pleadings and their attachments, I cannot conclude that Wood Group failed to receive notice

or opportunity to respond to plaintiff’s EEOC discrimination charge.

       (2)    Disability Discrimination Claims Timely Under ADA Statute of Limitations

       The ADA incorporates by reference the procedures applicable to Title VII actions

such that “a civil action must be commenced ‘within ninety days’ after the charging party has

received a ‘right-to-sue’ letter from the EEOC or state or local agency.” Dao v. Auchan

Hypermarket, 96 F.3d 787, 789 (5th Cir. 1996) (quoting 42 U.S.C. § 2000e-5(f)(1)) (citing

42 U.S.C. § 12117(a)). The EEOC mailed Scott his right to sue letter on May 30, 2018.

Record Doc. No. 1-1 at pp. 14–16. Plaintiff filed his original pro se petition in state court on

                                             -11-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 12 of 21



August 29, 2018, within 90 days of the mailing date – the earliest date Scott possibly could

have “received” the right to sue letter. Id. at p. 1.

       Wood Group acknowledges in its motion papers that Scott filed his state court lawsuit

within 90 days of receipt of his right to sue letter. Record Doc. No. 46-1 at p. 7. However,

Wood Group argues that plaintiff’s original pro se petition did not sufficiently allege

disability discrimination and that plaintiff’s amended complaint “is the first pleading he has

submitted that alleges disability discrimination purportedly occurring in October 2017.” Id.

at p. 6 (emphasis in original). Wood Group contends that because plaintiff’s original petition

did not toll the ADA’s 90-day statute of limitations, plaintiff’s ADA claims are prescribed.

Id. at pp. 6–8. In the alternative, Wood Group argues that even assuming plaintiff’s original

state court petition tolled the ADA’s 90-day statute of limitations, plaintiff’s ADA claims

prescribed when plaintiff failed timely to re-allege them in his amended petition as ordered

by the state court on January 10, 2019. Id. at p. 7.

       Scott was a pro se plaintiff for the entirety of his state court proceedings. “A document

filed pro se is to be liberally construed . . . and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”

Clark v. LeBlanc, 2011 WL 825018, at *1 (M.D. La. Feb. 10, 2011), report and

recommendation approved, 2011 WL 810813 (M.D. La. Mar. 2, 2011) (citing Erickson v.

Pardus, 551 U.S. 89, 94 (2007)) (internal quotations omitted). However, even a pro se

complainant must plead “factual matter” that allows the court to infer “more than the mere

possibility of misconduct.” Iqbal, 556 U.S. at 678–79. The court need not accept “a legal

                                              -12-
       Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 13 of 21



conclusion couched as a factual allegation,” or “naked assertions [of unlawful misconduct]

devoid of further factual enhancement.” Id. at 678. “On a Rule 12(b)(6) motion, a district

court generally ‘must limit itself to the contents of the pleadings, including attachments

thereto.’” Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th

Cir. 2014) (quoting Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir.

2000)). In an ADA employment discrimination case filed by a pro se plaintiff, one court in

this circuit found that it must “examine[] [the pro se plaintiff’s] discrimination charges

carefully to flesh out Plaintiff’s complaint” before ruling on the defendant employer’s motion

for summary judgment. Williamson v. Am. Nat. Ins. Co., 695 F. Supp. 2d 431, 458 n.20

(S.D. Tex. 2010).

       Plaintiff’s original petition does not explicitly refer to the ADA in the pleading itself,

however, Scott references and attaches as supporting exhibits his EEOC charge of disability

discrimination and his right to sue letter. Record Doc. No. 1-1 at pp. 1, 14–17. Plaintiff’s

EEOC charge unequivocally alleges that Crosby and Wood Group “discriminated against

[Scott] based on [his] disability in violation of the Americans with Disabilities Act as

amended.” Id. at p. 17. Scott’s original pro se petition further alleges that he developed

“problems” and “swelling of [his] feet” as a direct result of his employment with defendants

and was “under [a doctor’s] care for treatment of Gout.” Id. at p. 2.

       Plaintiff’s amended state court petition, timely filed on August 21, 2019, after

receiving several extensions of time to amend, does not specifically refer to the ADA but

incorporates by reference plaintiff’s EEOC charge of disability discrimination and right to

                                              -13-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 14 of 21



sue letter attached to his original petition. Id. at p. 74. Scott alleges in his amended petition

that during his employment as head cook, defendants “ascertained and acknowledged

plaintiff developed (a job-related) medical problem with his feet as he apparently sought

medical treatment offshore on the platform on several occasions.” Id. Scott further states that

he had been visiting a doctor for treatment of his feet. Id. at p. 75. The amended petition

alleges that Wood Group and Crosby violated plaintiff’s Fourteenth Amendment rights,

including his “fundamental right protected by [the] Equal Protection Clause prohibiting

intentional acts treating him differently from other who are/were similarly situated.” Id. at

pp. 76–77.

       Considering the liberal construction afforded to the pleadings of pro se plaintiffs, I

find that the contents of plaintiff’s original state court petition, timely amended in

compliance with the state court’s order, coupled with plaintiff’s references to his EEOC-

related attachments, were sufficient to plead tolling of the ADA’s 90-day statute of

limitations. Thus, for Rule 12(b)(6) purposes, plaintiff adequately alleges timely assertion

of his ADA claims in his second amended complaint filed on March 31, 2020.

       (3)    ADA Claims Administratively Exhausted

       Wood Group argues that plaintiff’s ADA claims should be dismissed for failure to

specifically allege exhuaustion of administrative remedies, citing Hoffman v. Boeing, 596

F.2d 683, 685 (5th Cir. 1979), a Title VII case in which the court held that “[a] judicial

complaint that fails to allege exhaustion of administrative remedies . . . is properly subject

to dismissal.” Id. at 685. The Hoffman holding is cited in several recent district court

                                              -14-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 15 of 21



decisions in this circuit. Jones v. City of Monroe, 2019 WL 5488603, at *9 (W.D. La. Oct.

8, 2019), report and recommendation adopted, 2019 WL 5491922 (W.D. La. Oct. 24, 2019);

Williams v. Clegg’s Nursery, LLC, 2016 WL 3702978, at *5 (M.D. La. July 7, 2016);

Johnson v. U.S. Postal Serv., 2016 WL 791076, at *1–2 (N.D. Tex. Jan. 27, 2016). However,

review of the Hoffman line of cases reveals that the instant lawsuit is distinguishable in that

the record of this matter includes the EEOC charge of discrimination and right to sue

letter establishing that plaintiff did in fact exhaust his administrative remedies under

the ADA. Record Doc. No. 1-1 at pp. 14–17. But for plaintiff’s counsel’s ministerial failure

to incorporate by reference the EEOC-related documents attached to plaintiff’s original state

court petition, the amended complaint would adequately allege exhaustion of administrative

remedies under Hoffman.

       Accordingly, IT IS ORDERED that no later than June 19, 2020, plaintiff must amend

his complaint to specifically allege that he exhausted administrative remedies under the ADA

in accordance with the Fifth Circuit precedent cited above and incorporate by reference the

EEOC-related documents already in the record of this matter.

       (D)     Prima Facie ADA Claims

       Defendants Crosby and Wood Group argue that plaintiff’s amended complaint fails

to state a prima facie claim for relief for discriminatory termination under the ADA. Record

Doc. Nos. 45-1 at pp. 6–8; 46-1 at pp. 3–5. The ADA prohibits an employer from

discriminating against a “qualified individual with a disability on the basis of that disability.”

42 U.S.C. § 12112(a). An individual is “disabled” under the ADA if he (1) has a physical or

                                              -15-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 16 of 21



mental impairment that substantially limits one or more major life activity; (2) has a record

of such an impairment; or (3) is regarded as having such an impairment. 42 U.S.C. §

12102(1). An individual meets the requirement of being “regarded” as having such an

impairment if his impairment has an actual or expected duration of more than six months and

the individual establishes that he has been subjected to an action prohibited under the ADA

“because of an actual or perceived physical or mental impairment whether or not the

impairment limits or is perceived to limit a major life activity.” 42 U.S.C. § 12102(3).

       “To establish a prima facie discrimination claim under the ADA, a plaintiff must

prove: (1) that he has a disability; (2) that he was qualified for the job; [and] (3) that he was

subject to an adverse employment decision on account of his disability.” E.E.O.C. v. LHC

Grp., Inc., 773 F.3d 688, 697 (5th Cir. 2014) (quoting Zenor v. El Paso Healthcare Sys., Ltd.,

176 F.3d 847, 853 (5th Cir. 1999).

       Plaintiff’s amended complaint alleges that he was disabled and/or regarded as being

disabled by his employers as a result of the gout in his left foot. Plaintiff states that he

developed gout while working for defendants, which “substantially limited several major life

activities, including his ability to stand and walk.” Record Doc. No. 44 at ¶ 40. Specifically,

plaintiff states that he “developed an excruciating pain in his left foot around February and/or

March of 2017,” “[t]he pain was so unbearable that Mr. Scott’s supervisors and co-workers

would often see him with a pronounced and visible limp at work” and that he occasionally

needed assistance from his co-workers to travel up and down workplace stairs. Id. at ¶¶

11–13. In addition, plaintiff alleges that he visited the medic on his work rig approximately

                                              -16-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 17 of 21



12 times in 2017 to seek treatment for his foot and “was regularly prescribed

anti-inflammatory medications to help with the chronic swelling and pains in his foot.” Id.

at ¶¶ 15–16. Plaintiff further states that the medic advised him to “sit down and stay off of

his feet as much as possible.” Id. at ¶ 18. Scott alleges that employers Crosby and Wood

Group were made aware of his gout. Id. at ¶ 21.

       To be considered “qualified” for a particular job under the ADA, a plaintiff must

allege that he is an individual who can perform the essential functions of the employment

position with or without reasonable accommodation. Shirley v. Precision Castparts Corp.,

726 F.3d 675, 678 (5th Cir. 2013) (citing 42 U.S.C. § 12111(8)). Scott’s amended complaint

alleges his job qualifications by stating that he worked as a chef on offshore oil rigs for more

than three decades before defendants hired him as their head cook in October 2014. Record

Doc. No. 44 at ¶ 7. He further states that before his termination he was never disciplined in

any manner, that defendants and their employees thought highly of him and his cooking

ability and that he successfully performed his job duties in a matter approved by defendants,

despite the fact that the pain in his left foot made standing and walking difficult. Id. at ¶¶

10–11, 14.

       Plaintiff alleges that he suffered an adverse employment decision when defendants

terminated his employment on account of his gout and that defendants “attempted to conceal

the discriminatory conduct with faulty results of a drug test — claiming that Mr. Scott’s

termination was not related to his disability.” Id. at ¶¶ 43–44. Wood Group’s argument that



                                             -17-
           Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 18 of 21



plaintiff did not allege facts asserting he was subjected to an adverse employment action

because of his disability is therefore without merit. Record Doc. No. 46-1 at pp. 4–5.

       Plaintiff further alleges that he suffered disparate treatment under the ADA when

defendants did not terminate similarly situated employees with positive drug test results who

were not disabled and/or regarded as disabled. Record Doc. No. 44 at ¶ 44. “[C]laims under

[the ADA] allow a showing of causation by disparate treatment, that is, by comparison with

employees outside the protected class.” Hoffman v. Baylor Health Care Sys., 597 F. App’x

231, 235 (5th Cir. 2015) (citing Raytheon Co. v. Hernandez, 540 U.S. 44, 53 (2003)

(disparate treatment claims “cognizable under the ADA”). A plaintiff alleging a prima facie

case of disparate treatment must plead that he “was treated less favorably than others

similarly situated outside of his protected class.” Alkhawaldeh v. Dow Chem. Co., 851 F.3d

422, 426 (5th Cir. 2017).

       Crosby argues that dismissal of plaintiff’s ADA claims is appropriate because plaintiff

failed to establish that defendants’ stated reason for his termination was pretextual. Record

Doc. No. 45-1 at p. 7. However, this argument is without merit because establishing pretext

for an adverse employment action is not a prima facie element of an employment

discrimination claim under the ADA. See LHC Grp., Inc., 773 F.3d at 697. Even if plaintiff

were required to allege pretext at the pleading stage, his second amended complaint does so

in alleging that defendants cited the allegedly faulty drug test results “to conceal the

discriminatory conduct” of terminating of plaintiff based on his gout. Record Doc. No. 44

at ¶ 44.

                                            -18-
        Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 19 of 21



       For the foregoing reasons, defendants’ motions to dismiss plaintiff’s ADA claims are

DENIED. Plaintiff has adequately stated a prima facie claim for relief for discriminatory

termination and disparate treatment under the ADA in his amended complaint.

       (E)    State Law Vicarious Liability Claims

       Scott alleges that Crosby and Wood Group are vicariously liable for Advance’s

negligence “when [Advance] conducted Plaintiff’s drug test without adequate care and

caution, including but not limited to its failure to conform with industry standards and/or best

practices.” Id. at ¶ 51. Defendants argue that plaintiff’s second amended complaint fails to

state a claim for vicarious liability under Louisiana law. Record Doc. Nos. 45-1 at pp. 8–12;

46-1 at pp. 8–9.

       La. Civ. Code art. 2320 provides that “[m]asters and employers are answerable for the

damage occasioned by their servants and overseers, in the exercise of the functions in which

they are employed.” “A ‘servant,’ as used in the Civil Code, ‘includes anyone who performs

continuous service for another and whose physical movements are subject to the control or

right to control of the other as to the manner of performing the service.’” Doe v. Mckesson,

945 F.3d 818, 825 (5th Cir. 2019) (quoting Ermert v. Hartford Ins. Co., 559 So. 2d 467, 476

(La. 1990)). “[G]enerally, a principal is not liable for the offenses committed by an

independent contractor while performing its contractual duties.” Thompson v. Winn-Dixie

Montgomery, Inc., 181 So.3d 656, 665 (La. 2015). “Louisiana recognizes two exceptions to

this rule. A principal will be liable for the offenses of an independent contractor (1) ‘where

the work is ultra-hazardous’ or (2) ‘if the principal reserves the right to supervise or control

                                             -19-
       Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 20 of 21



the work of the independent contractor.’” Kansas City S. Ry. Co. v. DSK Ltd., 751 F. App’x

404, 410 (5th Cir. 2018) (citing Thompson, 181 So.3d at 665).

       Plaintiff’s second amended complaint alleges that “Defendants [Crosby and Wood

Group] hired, as an independent contractor, Advance to administer and/or process Plaintiff’s

drug test.” Record Doc. No. 44 at ¶ 54. He further alleges that Crosby and Wood Group

“controlled and supervised, and/or had the right to control and supervise, the testing

conducted by Advance and the procedure by which those tests and policies of Advance are

carried out.” Id. at ¶ 29. Plaintiff alleges that “the individuals that conducted the drug

test—both by taking a urine sample and by swabbing under his tongue—at all times were

employees and/or agents of Defendants” Crosby and Wood Group. Although plaintiff’s

amended complaint is unclear as to which entity conducted the drug test, the pleading

adequately alleges that Crosby and Wood Group had supervision and/or control over

Advance’s actions as an independent contractor in processing the drug test.

       For the foregoing reasons, defendants’ motions to dismiss plaintiff’s state law

vicarious liability claims are DENIED. Plaintiff has adequately stated a claim for relief

under La. Civ. Code art. 2320 for Advance’s alleged negligence as defendants’ independent

contractor in processing plaintiff’s drug test.

       As provided above, no later than June 19, 2020, plaintiff must amend his complaint

to specifically allege that he exhausted administrative remedies under the ADA in accordance

with the Fifth Circuit precedent cited above and incorporate by reference the EEOC-related

documents already in the record of this matter.

                                             -20-
Case 2:19-cv-12736-JCW Document 55 Filed 05/18/20 Page 21 of 21



               New Orleans, Louisiana, this _________ day of May, 2020.




                                     JOSEPH C. WILKINSON, JR.
                                 UNITED STATES MAGISTRATE JUDGE




                               -21-
